Filed 11/20/20 Cornerstone Realty Advisors v. Summit Healthcare Reit CA4/3




                               CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                          DIVISION THREE

 CORNERSTONE REALTY ADVISORS
 LLC et al.,
                                                              G057176
     Plaintiffs and Respondents,
                                                              (Super. Ct. No. 30-2014-00714004)
                  v.
                                                              ORDER MODIFYING OPINION
 SUMMIT HEALTHCARE REIT, INC., et                             AND DENYING MOTION FOR
 al.                                                          LEAVE TO INTERVENE; NO
                                                              CHANGE IN JUDGMENT
     Defendants and Appellants;

 WINGET SPADAFORA &
 SCHWARTZBERG, LLP,

     Objector and Respondent.


                It is ordered that the opinion filed herein on October 28, 2020 be modified
as follows:
                1. On page 9, delete the heading “False Declaration” to subpart C. and
replace it with “Nuutinen Declaration.”
                2. On page 9, fourth full paragraph, delete the sentence “Nuutinen made
false statements in his declaration.”
                3. On page 9, fourth full paragraph, third sentence, delete “The truth” and
replace it with “This information” so that the sentence reads:
             This information was learned in the deposition of the person whom
             Plaintiffs had designated as most knowledgeable—Terry Roussel, the
             founder and majority owner of both CRA and CVI.
             The modifications do not change the judgment.
             The motion by Arto J. Nuutinen for leave to intervene to request
modification and/or depublication of opinion is denied.




                                                FYBEL, J.

WE CONCUR:


___________________________
ARONSON, ACTING P. J.



THOMPSON, J.




                                            2